o Oo ND OH S&S WY YP =

N N N N N N N N N — —_ —_ — —_ —_ — —_ _ —
oo ~~ nN a > wo WN — Q ‘Oo oo ~~ Ha GN + Ww NN — Qo

 

 

Case 3:18-cv-00109-MMD-CBC Document11 Filed 07/08/19 Page 1 of 4

AARON FORD LZ

 

 

Attorney General \ FILED ___. RECEIVED
DENNIS W. HOUGH, Bar No. 11995 ENTERED SERVED ON
Deputy Attorney General COUNSELPARTIES OF RECORD
State of Nevada
Public Safety Division
100 N. Carson Street JUL -9 2019

Carson City, NV 89701-4717
Tel: (775) 684-1254

 

 

 

 

 

 

 

we, CLERK US DISTRICT COURT
E-mail: dhough@ag.nv.gov DISTRICT OF NEVADA
Attorneys for Defendant BY. DEPUTY
William Miller
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA OR b G1

JOHN MICHAUD, Case No. 3:18-cv-00109-MMD-WGC

Plaintiff,
v. DEFENDANT’S MOTION FOR AN

ENLARGEMENT OF THE 90-DAY STAY

SGT. MILLER, et al.,

Defendants.

 

 

Defendant William Miller, by and through counsel, Aaron Ford, Attorney General of the State of
Nevada, and Dennis W. Hough, Deputy Attorney General, hereby moves this Honorable Court for an
enlargement of the stay in this matter until August 14, 2019. This motion is based on Fed. R. Civ. P.
6(b)(1), the following memorandum of points and authorities, and all papers and pleadings on file herein.

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

This case is an inmate civil rights action pursuant to 42 U.S.C. § 1983. ECF No. 9 at |. Plaintiff,
John Michaud (Plaintiff), is an inmate currently on parole. Jd. The events at issue in Plaintiff's complaint
took place at Northern Nevada Correctional Center. /d. The Court recently set the Early Mediation
Conference for August 7, 2019 at 9:00 in Courtroom Number One in the United States Courthouse, Reno,
Nevada. ECF No. 12 at I.

///
///

 
 

Ww

Oo Oo NHN Dn LL W

10
IH
12
13
14
15
16
17
18
19
20
2!

23
24
25
26
27
28

 

 

Case 3:18-cv-00109-MMD-CBC Documentiil Filed 07/08/19 Page 2 of 4

II. DISCUSSION
A. Fed. R. Civ. P. 6(b)(1) allows this Court to extend deadlines.

District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.
Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.

1992). Fed. R. Civ. P. 6(b)(1) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

“The proper procedure, when additional time for any purpose is needed, is to present to the
Court a timely request for an extension before the time fixed has expired (i.e., a request presented
before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line
Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” (such
as an attorney’s “conflicting professional engagements” or personal commitments such as vacations,
family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court
deadline. Jd. Extensions of time “usually are granted upon a showing of good cause, if timely made.”
Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947). The good cause standard considers a party’s
diligence in seeking the continuance or extension. Johnson v. Mammoth Recreations, Inc., 975 F.2d
604, 609 (9th Cir. 1992).

B. Good cause exists to enlarge the stay and allow the parties to continue settlement
negotiations.

In the present case, the 90-Day stay expires before the date currently set for an Early Mediation
Conference. It is appropriate that the Court’s timelines conform to the calendar realities.
Mtl
/V1
M1
MT
/t1
M1

 
wv

oo Oo HN DOD OHO ee WH

10
11
12
13
14
15
16
17
18
19
20
2!
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00109-MMD-CBC Document i1 Filed 07/08/19 Page 3 of 4

I. CONCLUSION
Defendant respectfully requests that the Court enlarge the time for stay unti! one week past the
currently set Early Mediation Conference. As such, the 90-Day Stay should be enlarged until August !4,
2019.
DATED this 8th day of July 2019.
AARON FORD

Attorney General .
By: KA ky Vara

DENNIS W. HOUGH, Bar No. 11995
Deputy Attorney General

Attorneys for Defendant

ITISSO ERED.
DATED:

Af A204
U.S. MAGISTRATE JUDGE

 
